PARDEE, J.
We have examined the petition and the evidence offered thereunder in the preliminary hearing, in the Probate Court, and we find that the petition does contain sufficient allegations as to the necessity for said appronriation, and that said necessity, so alleged, is a public one, and that the evidence offered upon the trial to sustain said allegations was sufficient.
As to the second error, the bill of exceptions shows that a letter written by the company to said plaintiff in error was offered, which shows that the company offered the plaintiff in error a certain sum of money as compensation and damages for the property of the plaintiff in error taken by said company. Said letter contains a provision that-if said offer is not accepted by said plaintiff in error by a certain time, it would be considered by said company as a refusal by said plaintiff in error to accept its offer.
The plaintiff in error claims that this was an insufficient showing of inability to agree with said plaintiff in error; but with this contention wé do not agree. This letter shows upon its face that it was an original duplicate of a letter given to said plaintiff in error by said company, and is some evidence of inability to agree with said plaintiff in error; and in fact, there was no evidence to the contrary. The trial court having found, upon this state of the record, in favor of said company, we are unable to say that said finding, is manifestly against the weight of the evidence.
We are therefore unanimously of the opinion that the errors alleged by the plaintiff in error and relied upon by him for a reversal of the judgment, are insufficient to justify a reversal. The judgments of the Probate Court and of the Common Pleas Court are therefore affirmed.
Funk, PJ, and Washburn, J, concur.